        Case 1:18-cv-00508-RC Document 140-7 Filed 04/01/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
 WILMER GARCIA RAMIREZ, et al.,                  )
                                                 )
                Plaintiffs,                      )
                                                 ) Civil Action No. 1:18-CV-00508-RC
        v.                                       )
                                                 )
 UNITED STATES IMMIGRATION AND                   )
 CUSTOMS ENFORCEMENT, et al.,                    )
                                                 )
                Defendants.                      )
                                                 )
                                                 )

                                     PROPOSED ORDER

       Defendants’ Motion to Decertify the certified class in the above-captioned action is

GRANTED and the class is DECERTIFIED as of this date. The Parties will meet and confer and

submit a joint status report by ____________ as to what individual claims remain in this case.



DATE:________________                               ______________________________
                                                    RUDOLPH CONTRERAS
                                                    UNITED STATES DISTRICT JUDGE
